Citation Nr: 0927079	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for neck disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York..  In that rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
Veteran's claim of service connection for degenerative disc 
disease of the neck, but denied the claim on its merits.

The Board notes that the RO reopened the Veteran's claim in 
the May 2006 rating decision.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (1996).



FINDINGS OF FACT

1.  Service connection for neck disability was denied in a 
September 2003 rating decision; the Veteran did not appeal 
the decision.

2.  The evidence received since the September 2003 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for neck disability.

3.  There is competent evidence that relates degenerative 
disc disease to a neck injury in service. 




CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service 
connection for neck disability is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  The evidence received since the September 2003 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The Veteran's neck disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Analysis

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran is not necessary.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

At the time of the September 2003 rating decision, which 
denied service connection for neck disability, the evidence 
of record consisted of the Veteran's service treatment 
records (STRs), a copy of the Veteran's DD Form 214, private 
treatment reports from April 2003, and the report of an 
August 2003 VA examination.  At his August 2003 VA 
examination, the Veteran claimed that he sustained a neck 
injury in service due to falling off of a moving truck.

In the September 2003 rating decision, the RO denied service 
connection for degenerative disc disease at C3-C7.  
Specifically, the RO determined that the Veteran did not 
suffer a disability while in service.  To make this 
determination, the RO noted that the Veteran's STRs were 
negative for the injury described by the Veteran.  
Furthermore, the X-ray results of the Veteran's head and neck 
contained in the STRs (and described in further detail below) 
were ordered because he complained of having severe headaches 
since high school.  Although the findings of the X-ray 
studies showed a slight lateral projection due to some degree 
of muscle spasm, no abnormalities were noted in the Veteran's 
cervical spine.  The RO concluded that the overall evidence 
did not establish that the Veteran had chronic neck 
disability which occurred in or was caused by service.  The 
Veteran was notified of the denial in a September 2003 
letter, which included his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection for neck disability.  Since 
the September 2003 rating decision, the Veteran has submitted 
private treatment records and underwent a VA examination in 
March 2006.  In a private treatment report, Bradley D. 
Wiener, M.D., opined that the Veteran sustained a cervical 
spine injury during service, and that his current neck 
disability is related to that injury.  Given the state of the 
current record and the newly received evidence, the Board 
finds that new and material evidence has been submitted.  
Thus, the claim is reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  
Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the Veteran has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the Veteran has been 
prejudiced thereby.

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  As well as 
addressing whether new and material evidence has been 
submitted, the Veteran's arguments have focused on the issue 
of service connection.  Therefore, the Board can proceed with 
these claims without prejudice to the Veteran.


Factual Background

The Veteran's STRs indicate that he complained of chronic 
headaches while in service.  On his induction examination 
report, the Veteran noted that he experienced headaches 
during seasonal changes and that he had a minor muscle strain 
in his lower abdomen.  In March 1967, the Veteran complained 
of right-sided headaches over the previous month.  The Army 
examiner opined that the Veteran suffered from migraine-type 
headaches.  In April 1967, the Army examiner noted that the 
Veteran still had a right-sided headache and requested a 
skull and cervical spine examination.  He underwent an X-ray 
on his skull and cervical spine, which was negative.  The 
examiner opined that the Veteran suffered from a simple 
tension-type headache.  A separate radiology report indicated 
that there was a slight straightening of the lateral 
projection which, the examiner opined, may be due to some 
degree of muscle spasm.  No other abnormalities were noted 
and the skull was normal in appearance.  In a clinical report 
dated April 21, 1967, the Veteran complained of an "unusual 
headache" and pain originating in the back of his neck.  The 
clinician noted that the Veteran had an ear infection the 
previous year occurring on the same side of his head as the 
headaches.  The Veteran stated that he had headaches 
following high school for 2 years.  The clinician opined that 
the Veteran's symptoms implicated tension headaches.  During 
a separate clinical evaluation, the Veteran was noted to have 
migraine headaches.  On his separation examination, the 
Veteran indicated that he suffered from frequent or severe 
headaches and that he had no history of a head injury.  

Letters from the Veteran's private physician, Dr. Wiener, 
from April 2003, stated that the Veteran underwent an MRI of 
his cervical spine which revealed significant degenerative 
disc disease with possible spinal stenosis.  Dr. Wiener 
referred the Veteran's neck disability to an injury occurring 
in 1967.

An MRI conducted by Ronald E. Femia, M.D., in April 2003 
indicates that the Veteran suffers from neck disability.  Dr. 
Femia did not opine as to its etiology.  

The Veteran was afforded a VA examination in August 2003; the 
Veteran's claim file was available and reviewed.  The Veteran 
indicated that he fell off a truck while in service, which 
caused him ongoing neck pain.  The Veteran complained of 
constant neck pain which radiated.  The examiner opined that 
the Veteran suffered from degenerative disc disease at C3-C7 
and that the injury described by the Veteran would account 
for his symptoms.  In his concluding remarks, the examiner 
noted that there was no record or evidence of such an injury.

The Veteran submitted a private treatment report from Dr. 
Wiener dated January 2006.  Dr. Wiener addressed the 
Veteran's neck disability and its etiology, stating he 
believed that the Veteran did sustain a cervical strain 
injury as his service X-ray report from 1967 indicates that 
he demonstrated a loss of normal cervical lordosis.  Dr. 
Wiener opined that the STRs indicate a true cervical strain 
injury, alluding to the possibility that the Veteran's 
current cervical degenerative disc disorder was initiated 
during an in-service injury.   

Another VA examination was afforded the Veteran in March 
2006.  The examiner conducted a thorough review of the 
Veteran's STRs as well as the letter from Dr. Wiener from 
January 2006.  The examiner noted the absence of complaints 
of something approximating a cervical spine injury on the 
Veteran's separation examination, but indicated that such an 
oversight could be due to his eagerness to leave service.  
After a review of the records, the examiner could not locate 
a record of the cervical spine injury referenced by Dr. 
Wiener.  The examiner opined that the Veteran suffered from 
degenerative cervical disc disease with spinal stenosis, 
stating that it was feasible that the cervical straightening 
noted in the in-service X-ray could have been due to an acute 
cervical injury.  The examiner stated that there is no 
indication of any cervical spinal injury in the Veteran's 
private and service treatment records and, as such, he could 
not come to a clear conclusion in regards to the Veteran's 
neck disability without resorting to mere speculation.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

On review of the entirety of the evidence, the Board finds 
the evidence in relative equipoise concerning the Veteran's 
service connection claim.  The evidence does, of course, show 
current neck disability.  The VA examiners and Dr. Wiener 
have identified the symptoms of degenerative disc disease.  
As to the second element of a service connection claim, 
injury or disease in service, the Board accepts as credible 
the Veteran's statements that he injured his neck in an 
accident in service.  Although an in-service examination of 
an X-ray report stated that the displayed irregularities were 
indicative of a possible muscle spasm, Dr. Wiener opined that 
they demonstrated the loss of normal cervical lordosis, 
suggesting a strain injury.  

The remaining requirement for service connection is medical 
evidence of a relationship between the in-service disease or 
injury and the current disability.  In this case, the August 
2003 VA examiner opined that the in-service injury described 
by the Veteran could account for his current disability.  As 
described above, after reviewing the STRs, Dr. Wiener stated 
that the Veteran's in-service X-ray displayed the results of 
a strain injury.  The January 2006 VA examiner opined that it 
was feasible that the cervical straightening noted in the X-
ray could have been due to an acute cervical injury.

Resolving all doubt in favor of the Veteran, the Board 
concludes that service connection is established for neck 
disability as the result of a neck injury sustained in 
service.  


ORDER

New and material evidence having been received, the claim for 
service connection for neck disability is reopened.

Entitlement to service connection for neck disability is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


